ORDER

PER CURIAM.
Movant Claude Willis appeals from the judgment denying his Rule 29.15 motion for post-conviction relief on the merits without an evidentiary hearing. The convictions and sentences sought to be vacated were for one count of attempted rape, one count of kidnapping, and one count of armed criminal action. On direct appeal, *117the judgment convicting Movant was affirmed. See State v. Willis, 970 S.W.2d 912 (Mo.App. E.D.1998). Movant argues (1) that his appellate counsel was ineffective for failing to challenge the sufficiency of the evidence to support his convictions for kidnapping and armed criminal action on direct appeal; and (2) that his trial counsel was ineffective for failing to introduce evidence of the victim’s prior drug use and convictions.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. The motion court’s determination was not clearly erroneous. Rule 29.15(k). No precedential or jurisprudential purpose would be served by an extended opinion reciting detailed facts and restating principles of law. The judgment is affirmed pursuant to Rule 84.16(b).